Citation Nr: 0501712	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a balance condition 
as secondary to service-connected otitis media, left ear.

2.  Entitlement to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a balance condition as 
secondary to otitis media, left ear; and also denied 
entitlement to a compensable disability evaluation under the 
provisions of 38 C.F.R. § 3.324.

The issue of service connection for a balance disorder as 
secondary to service-connected otitis media is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The evidence of record shows that the veteran received a 10 
percent rating for service-connected tinnitus.


CONCLUSION OF LAW

Entitlement to a compensable rating based on multiple 
noncompensable service-connected disabilities is not 
authorized under applicable regulation. 38 C.F.R. § 3.324 
(2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).  
The VCAA, however, is inapplicable in claims that must be 
denied as a matter of law.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Analysis

The veteran filed a claim of entitlement to a compensable 
rating based on two noncompensable disability ratings.

The applicable regulation provides that whenever a veteran is 
suffering from two or more separate, permanent, service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating. 38 C.F.R. § 3.324.  

The record shows that the veteran was awarded a 10 percent 
rating for service-connected tinnitus in June 2004.  The 
veteran may not receive a separate 10 percent rating under 
38 C.F.R. § 3.324 in combination with any other rating.    

Thus, the Board finds that there is no basis under the cited 
regulation for assignment of a compensable rating based on 
multiple noncompensable service-connected disabilities.  See 
38 C.F.R. § 3.324.  The pertinent facts in this case are not 
in dispute and the law is dispositive; thus, the claim must 
be denied based on the absence of legal merit or lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, as noted above, the VCAA is 
inapplicable in cases such as this where the law as mandated 
by statute, and not the evidence, is dispositive of the 
claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine, but it does not apply.  
Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to a compensable disability evaluation under the 
provisions of 38 C.F.R. § 3.324 is denied.


REMAND

The veteran filed a service connection claim for a balance 
condition as secondary to service-connected otitis media, 
left ear.  
 
An August 2000 VA outpatient treatment report shows that a 
cane was ordered "for unsteady gate due to inner ear 
disturbance." 

A December 2002 VA examiner found that the veteran's balance 
problem was not related to a service-connected left ear 
hearing loss disability, due to the veteran's complaints of 
imbalance starting four to five years ago.

Neither examination report addresses the question of whether 
the veteran's balance condition is related to his service-
connected otitis media, left ear.    

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, etiology, and 
severity of the balance condition. 
Specifically, the examiner should 
determine whether it is at least as 
likely as not that the veteran's balance 
condition is related to his service-
connected otitis media, left ear.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing 
the opinion is not possible.  The 
examination report should be typed.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

3.  After undertaking any other 
development deemed essential, in 
addition to that specified above, the 
AMC should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112)


	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


